In an action to recover damages, inter alia, for malicious prosecution and false arrest, plaintiff appeals from (1) an order of the Supreme Court, Rockland County, dated February 17, 1978, which granted defendant’s motion for summary judgment and dismissed the complaint and (2) a judgment of the same court entered thereon on March 24, 1978. Appeal from order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed, without costs or disbursements. Plaintiffs complaint, alleging malicious prosecution, false arrest, and other related causes of action, was properly dismissed. A prosecutor is entitled to absolute immunity for actions taken within the scope of his official duties in initiating and pursuing a criminal prosecution and in presenting the State’s case (see Imbler v Pachtman, 424 US 409; Yaselli v Goff, 12 F2d 396, affd 275 US 503). All of the acts complained of by the plaintiff (e.g., the alleged withholding of material evidence and the failure to thoroughly investigate the matter) were intimately associated with the judicial phase of the criminal process, and were performed by the prosecutor in a quasi-judicial capacity. Under Imbler and Yaselli, a prosecutor is protected by the shield of immunity from civil suits alleging impropriety in the manner in which he performed his quasi-judicial function, and this includes the manner in which evidence is presented to the Grand Jury. The forwarding to the Internal Revenue Service of information warranting further investigation, while the indictment in this case was pending, was also performed by the prosecutor within the scope of his official duties. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur. [92 Misc 2d 833.]